Title: To James Madison from Tench Coxe, 6 July 1807
From: Coxe, Tench
To: Madison, James



Dear Sir
Philadelphia July 6, 1807.

The proclamation is well received here by a very large proportion of the community.  It is however suggested from a quarter by no means unfriendly, that it would have been agreeable and useful, if the impressment of our Seamen, who were taken from the frigate had been as distinctly and positively affirmed as their American birth.  The circumstances of their escape from the British service & the scene of the escape, (or what the British people here have ventured to denominate their mutiny & desertion) would be ascertained in the public mind to have been legitimate resistances of wrong.
A subject of no small delicacy and importance will go before the government, I beleive, in a few days.  Macphersons corps will be reorganized.  It will be reorganized under him, who was its immediate commandant, when Mr. Snyder (the Printer of Reading) was whipt by the military in the market place before his domicile & family, without a sentence of any tribunal.  The Corps of Captain William Montgomery (of our Lancaster troop) may also be reorganized.  Perhaps it exists.  Its services may be offered.  That corps, under Genl. Macpherson & Capt. Montgomery at the time, performed the outrage upon Snyder.  McPhersons corps will, I believe, offer their services under him.  The public sensibility, if Macpherson, and the troop of Montgomery shall be accepted may naturally be awakened.  But the question of propencity in respect to accepting the services of the General; and of the Lancaster troop are most respectfully, &, in perfect confidence, submitted.  I hope you will excuse this anticipation of a delicate and interesting possibility.  I have the honor to be dear sir yr. mo. respectful friend

Tench Coxe

